Exhibit 10.68
AMENDMENTS TO
EQUITY AWARD AGREEMENTS UNDER
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
(Effective December 31, 2008)
          Each of the “Award Agreements” is hereby amended, as set forth below,
effective December 31, 2008. The “Award Agreements” are the agreements specified
in List 1 and List 2 below. The provisions of these Amendments apply only to
United States taxpayers.
          Capitalized terms used but not defined in these Amendments have the
meanings ascribed thereto in the applicable Award Agreement or in The Goldman
Sachs Amended and Restated Stock Incentive Plan (the “SIP” or “Plan”).
References to “RSUs” shall mean “One-time RSUs”, “Broad-Based RSUs,” “Year-End
RSUs,” “French Alternative Year-End RSUs,” or “DSP RSUs,” as may be applicable
to any particular Award Agreement.
          The Award Agreements specified in List 1 below are those to which
these Amendments apply without modification. The Award Agreements specified in
List 2 below are those to which these Amendments apply with the modifications
specified in List 2. In the case of the Award Agreements specified in List 2
below, references in Paragraph 15 of these Amendments to provisions of the Award
Agreement shall refer to the corresponding provisions specified in List 2 below
(“Corresponding Provisions”). If and to the extent that an Award Agreement does
not include a provision (including any Corresponding Provision) referred to in
Paragraph 15 of these Amendments, the specific portion of these Amendments that
refers to that provision shall not apply to that Award Agreement.
Text of Amendments:
          The Award Agreements are amended as follows: Paragraph 15, as set
forth below, shall replace in its entirety the existing Paragraph 15 of each
Award Agreement specified in List 1 or the Corresponding Provision (if any) of
each Award Agreement specified in List 2, and shall be added to each Award
Agreement specified in List 2 that has no Corresponding Provision that
corresponds to Paragraph 15.
          “15. Compliance of Award Agreement and Plan with Section 409A. To
comply with “Section 409A” (as defined in Paragraph 15(a), below), including
exemptions thereunder, if you are a U.S. taxpayer, certain provisions of this
Award Agreement and of the Plan shall apply only as modified as provided in this
Paragraph 15.
               (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative

 



--------------------------------------------------------------------------------



 



guidance. This Award Agreement and the Plan provisions that apply to this Award
are intended and shall be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as, a
“deferral of compensation” or “deferred compensation” as those terms are defined
in the regulations under Section 409A (“409A deferred compensation”), whether by
reason of short-term deferral treatment or other exceptions or provisions). The
Committee shall have full authority to give effect to this intent. To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of the Plan and this Award
Agreement, the provisions of this Award Agreement shall govern, and in the case
of any conflict or potential inconsistency between this Paragraph 15 and the
other provisions of this Award Agreement, this Paragraph 15 shall govern.
               (b) The Delivery of Shares shall not be delayed beyond the date
on which all applicable conditions or restrictions on delivery of Shares in
respect of your RSUs required by this Agreement (including, without limitation,
those specified in Paragraphs 3(b) and (c), 6(b) and (c) (execution of waiver
and release of claims and agreement to pay associated tax liability) and 9 of
this Award Agreement and the consents and other items specified in Section 3.3
of the Plan) are satisfied, and shall occur by March 15 of the calendar year in
which the Delivery Date occurs unless, in order to permit such conditions or
restrictions to be satisfied, the Committee elects, pursuant to Treasury
Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted in accordance with Section 409A, to delay delivery of Shares to a
later date within the same calendar year or to such later date as may be
permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).
               (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your RSUs shall not have the effect of deferring delivery
or payment, income inclusion, or a substantial risk of forfeiture, beyond the
date on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).
               (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
               (e) The delivery of Shares referred to in Paragraph 7 shall occur
on the earlier of (i) the Delivery Date or (ii) within the calendar year in
which the termination of Employment occurs; provided, however, that, if you are
a “specified

2



--------------------------------------------------------------------------------



 



employee” (as defined by the Firm in accordance with Section 409A(a)(2)(i)(B) of
the Code), delivery shall occur on the earlier of the Delivery Date or (to the
extent required to avoid the imposition of additional tax under Section 409A)
the date that is six months after your termination of Employment (or, if the
latter date is not during a Window Period, the first trading day of the next
Window Period). For purposes of Paragraph 7, references in this Award Agreement
to termination of Employment mean separation from service (as defined by the
Firm in accordance with Section 409A).
               (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2
of the Plan to the contrary, the Dividend Equivalent Rights with respect to each
of your Outstanding RSUs shall be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant. The payment shall be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Shares underlying such Outstanding RSUs.
               (g) The timing of delivery or payment referred to in Paragraph
9(g) shall be the earlier of (i) the Delivery Date or (ii) within the calendar
year in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.
               (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to
Awards that are 409A deferred compensation.
               (i) Delivery of Shares in respect of any Award may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A deferred compensation, only to the extent that the later
delivery is permitted under Section 409A).
               (j) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.”
List 1: Award Agreements to which these Amendments apply without modification:

  •   The Goldman Sachs Amended and Restated Stock Incentive Plan 2008 One-Time
RSU Award Agreements     •   The Goldman Sachs Amended and Restated Stock
Incentive Plan 2008 Broad Based Equity Program Award Agreement     •   The
Goldman Sachs Amended and Restated Stock Incentive Plan One Time RSU Award
Agreement (from 2007)

3



--------------------------------------------------------------------------------



 



  •   The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Broad
Based Equity Program Award Agreement     •   The Goldman Sachs Amended and
Restated Stock Incentive Plan 2007 Year End RSU Award Agreement     •   The
Goldman Sachs Amended and Restated Stock Incentive Plan One Time RSU Award
Agreements (from 2006)     •   The Goldman Sachs Amended and Restated Stock
Incentive Plan 2006 Year-End RSU Award Agreement     •   The Goldman Sachs
Amended and Restated Stock Incentive Plan One Time RSU Award Agreement (from
2005, includes prior 409A language)

List 2: Award Agreements to which these Amendments apply with the following
modifications:
I The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Year-End RSU
Award Agreement (fully vested)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
6(b) (execution of waiver and release of claims and agreement to pay associated
tax liability) and 9 of this Award Agreement...”.

II The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Year-End
French Alternative RSU Award Agreement; and
     The Goldman Sachs Amended and Restated Stock Incentive Plan 2006 Year-End
French Alternative RSU Award Agreement

  (1)   Paragraph 15(c) shall not apply; and     (2)   References in Paragraph
15(g) to Paragraph 9(g) shall instead refer to Paragraph 9(h).

III The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Year-End
French Alternative RSU Award Agreement

  (1)   Paragraph 15(c) shall not apply;     (2)   References in Paragraph 15(g)
to Paragraph 9(g) shall instead refer to Paragraph 9(h); and     (3)   There is
no Corresponding Provision to Paragraph 15. This amendment therefore adds a new
Paragraph 15, rather than amending an existing Paragraph 15.

IV The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Discount
Stock Program Award Agreement (pre-tax); and
     The Goldman Sachs Amended and Restated Stock Incentive Plan 2006 Discount
Stock Program Award Agreement (pre-tax)

4



--------------------------------------------------------------------------------



 



  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
6(c) (execution of waiver and release of claims and agreement to pay associated
tax liability) and 9 of this Award Agreement...”.

V The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Discount
Stock Program Award Agreement (pre-tax)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
6(c) (execution of waiver and release of claims and agreement to pay associated
tax liability) and 9 of this Award Agreement...”; and     (2)   In
Paragraph 15(g), the words “delivery or” shall be deleted both times those words
appear together.

VI The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Discount
Stock Program Award Agreement (French alternative, pre-tax)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
6(c) (execution of waiver and release of claims and agreement to pay associated
tax liability) and 9 of this Award Agreement...”;     (2)   Paragraph 15(c)
shall not apply; and     (3)   References in Paragraph 15(g) to Paragraph 9(g)
shall instead refer to Paragraph 9(h).

VII The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Discount
Stock Program Award Agreement (after-tax); and
     The Goldman Sachs Amended and Restated Stock Incentive Plan 2006 Discount
Stock Program Award Agreement (after-tax)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(iv);     (3)   References in Paragraph 15(e) to Paragraph 7 shall
instead refer to Paragraph 8;     (4)   References in Paragraph 15(f) to
Paragraph 8 shall instead refer to Paragraph 9;     (5)   References in
Paragraph 15(g) to Paragraph 9(g) shall instead refer to Paragraph 10(g);    
(6)   References in Paragraph 15(h) to Paragraph 10 shall instead refer to
Paragraph 11; and     (7)   All references to paragraph 15 shall instead refer
to Paragraph 16.

VIII The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Discount
Stock Program Award Agreement (after-tax)

5



--------------------------------------------------------------------------------



 



  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(iv);     (3)   References in Paragraph 15(e) to Paragraph 7 shall
instead refer to Paragraph 8;     (4)   References in Paragraph 15(f) to
Paragraph 8 shall instead refer to Paragraph 9;     (5)   References in
Paragraph 15(g) to Paragraph 9(g) shall instead refer to Paragraph 10(g) and,
because Paragraph 10(g) does not provide for “delivery of Shares,” Paragraph
15(g) shall be read to only apply to “payments;”     (6)   References in
Paragraph 15(h) to Paragraph 10 shall instead refer to Paragraph 11; and     (7)
  All references to paragraph 15 shall instead refer to Paragraph 16.

IX The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Discount
Stock Program Award Agreement (French alternative, after-tax)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b) and (c),
7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(iv)(A);     (3)   References in Paragraph 15(e) to Paragraph 7
shall instead refer to Paragraph 8;     (4)   References in Paragraph 15(f) to
Paragraph 8 shall instead refer to Paragraph 9;     (5)   References in
Paragraph 15(g) to Paragraph 9(g) shall instead refer to Paragraph 10(h);    
(6)   References in Paragraph 15(h) to Paragraph 10 shall instead refer to
Paragraph 11; and     (7)   All references to paragraph 15 shall instead refer
to Paragraph 16.

X The Goldman Sachs Amended and Restated Stock Incentive Plan 2007 Discount
Stock Program Award Agreement for Certain Persons Participating in the Goldman
Sachs 2007 Employee Benefits Trust; and
     The Goldman Sachs Amended and Restated Stock Incentive Plan 2006 Discount
Stock Program Award Agreement (Japan — SRP)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b), (d) and
(e), 7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(v);

6



--------------------------------------------------------------------------------



 



  (3)   References in Paragraph 15(d) to Paragraph 3(c) shall instead refer to
Paragraph 3(e);     (4)   References in Paragraph 15(e) to Paragraph 7 shall
instead refer to Paragraph 8;     (5)   References in Paragraph 15(f) to
Paragraph 8 shall instead refer to Paragraph 9;     (6)   References in
Paragraph 15(g) to Paragraph 9(g) shall instead refer to Paragraph 10(g);    
(7)   References in Paragraph 15(h) to Paragraph 10 shall instead refer to
Paragraph 11; and     (8)   All references to paragraph 15 shall instead refer
to Paragraph 16.

XI The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Discount
Stock Program Award Agreement (Japan – SRP)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b), (d) and
(e), 7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(v);     (3)   References in Paragraph 15(d) to Paragraph 3(c)
shall instead refer to Paragraph 3(e);     (4)   References in Paragraph 15(e)
to Paragraph 7 shall instead refer to Paragraph 8;     (5)   References in
Paragraph 15(f) to Paragraph 8 shall instead refer to Paragraph 9;     (6)  
References in Paragraph 15(g) to Paragraph 9(g) shall instead refer to Paragraph
10(g) and, because Paragraph 10(g) does not provide for “delivery of Shares,”
Paragraph 15(g) shall be read to only apply to “payments;”     (7)   References
in Paragraph 15(h) to Paragraph 10 shall instead refer to Paragraph 11; and    
(8)   All references to paragraph 15 shall instead refer to Paragraph 16.

XII The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Discount
Stock Program Award Agreement (Germany and Italy)

  (1)   The references in Paragraph 15(b) shall read “Paragraphs 3(b), (d) and
(e), 7(b)(i) (execution of waiver and release of claims and agreement to pay
associated tax liability) and 10 of this Award Agreement...”;     (2)  
References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer to
Paragraph 3(b)(iv);     (3)   References in Paragraph 15(d) to Paragraph 3(c)
shall instead refer to Paragraph 3(e);     (4)   References in Paragraph 15(e)
to Paragraph 7 shall instead refer to Paragraph 8;

7



--------------------------------------------------------------------------------



 



  (5)   References in Paragraph 15(f) to Paragraph 8 shall instead refer to
Paragraph 9;     (6)   References in Paragraph 15(g) to Paragraph 9(g) shall
instead refer to Paragraph 10(g) and, in Paragraph 15(g), the words “delivery
or” shall be deleted both times those words appear together;     (7)  
References in Paragraph 15(h) to Paragraph 10 shall instead refer to
Paragraph 11; and     (8)   All references to paragraph 15 shall instead refer
to Paragraph 16.

XIII The Goldman Sachs Amended and Restated Stock Incentive Plan One-Time RSU
Award Agreement (Hope Team)

  (1)   References in Paragraph 15(b) shall read “Paragraphs 3(b), (c) and (d),
and 7 of this Award Agreement...”;     (2)   Paragraph 15(e) shall not apply;  
  (3)   References in Paragraph 15(f) to Paragraph 8 shall instead refer to
Paragraph 6;     (4)   References in Paragraph 15(g) to Paragraph 9(g) shall
instead refer to Paragraph 7(g);     (5)   References in Paragraph 15(h) to
Paragraph 10 shall instead refer to Paragraph 8; and     (6)   All references to
Paragraph 15 shall instead refer to Paragraph 13.

XIV The Goldman Sachs Amended and Restated Stock Incentive Plan 2005 Year-End
RSU Award Agreement

  (1)   In Paragraph 15(g), the words “delivery or” shall be deleted both times
those words appear together.

XV The Goldman Sachs Amended and Restated Stock Incentive Plan One Time RSU
Award Agreements (from 2005, no prior 409A language);
     The Goldman Sachs Amended and Restated Stock Incentive Plan One Time RSU
Award Agreement (from 2004); and
     The Goldman Sachs Amended and Restated Stock Incentive Plan 2004 Year-End
RSU Award Agreement

  (1)   Paragraph 15(g) shall not apply; and     (2)   There is no Corresponding
Provision to Paragraph 15. This Amendment therefore adds a new Paragraph 15,
rather than amending an existing Paragraph 15.

XVI The Goldman Sachs Amended and Restated Stock Incentive Plan One Time RSU
Award Agreement (from 2003)

  (1)   References in Paragraph 15(c) to Paragraph 3(b)(iii) shall instead refer
to Paragraph 3(b);     (2)   Paragraph 15(g) shall not apply; and

8



--------------------------------------------------------------------------------



 



  (3)   There is no Corresponding Provision to Paragraph 15. This amendment
therefore adds a new Paragraph 15, rather than amending an existing
Paragraph 15.

9